Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Species M1 (FIGS. 1-12) in the reply filed on 08/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “The method of claim 5, wherein a thickness of the first dielectric layer”. This causes ambiguity in the claim as claim 5 also recites “a thickness of the first dielectric layer”, upon which claim 6 depends. Thus it is unclear if a thickness of the first dielectric layer is 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costrini et al. (US 20160005735 A1; hereinafter “Costrini”)

In re Claim 1, Costrini discloses a method of manufacturing a semiconductor device (figs. 2, 4, 19A-26C), comprising:
forming a fin structure 30B (fig. 2; ¶ 0128) over a substrate 10 (¶ 0122; hereinafter “Subx”);
forming an isolation insulating layer 20 (fig. 4; ¶ 0122) over the substrate Subx such that an upper portion of the fin structure 30B protrudes from the isolation insulating layer 20;
forming a first dielectric layer 52B (fig. 19-21; ¶ 0133) (hereinafter “GOX1”) on the upper portion of the fin structure 30A;

partially removing the cover layer 54B from an upper part of the upper portion of the fin structure 30B with the first dielectric layer GOX1 (fig. 25; ¶ 0164);
removing the first dielectric layer GOX1 from the upper part of the upper portion of the fin structure 30B (fig. 26; ¶ 0165-0168),
forming a second dielectric layer (71B, 72B) (fig. 26; ¶ 0164, 0148) (hereinafter “GOX2”) on the upper part of the upper portion of the fin structure 30B; and
forming a gate electrode 74B (fig. 26; ¶ 0165) on the second dielectric layer GOX2 and the first dielectric layer GOX1 disposed on a lower part of the upper portion of the fin structure 30B (i.e., 53).

In re Claim 2, Costrini discloses the method of claim 1, wherein the first dielectric layer 52B is formed by a deposition method (¶ 0132).

In re Claim 3, Costrini discloses the method of claim 1, wherein the second dielectric layer (71B, 72B) is formed by an oxidation method (¶ 0146).

In re Claim 9, Costrini discloses the method of claim 1, further comprising, before the gate electrode 74B is formed, forming a high-k dielectric layer 72B (fig. 26; ¶ 0148) on the first 52B and second dielectric layers 71B (in an alternative interpretation, dielectric layer 71B has been interpreted as the second dielectric layer 71B).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costrini, as applied to claim 1 above.

In re Claim 4, Costrini discloses the method of claim 1, wherein a thickness of the first dielectric layer 52B is in a range from 1 nm to 10 nm, although lesser and greater thicknesses can also be employed (¶ 0133), which overlaps the claimed range from 0.4 nm to 4 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Costrini and form the first dielectric layer range from 0.4 nm to 4 nm in order to protect the fin during the intermediate process steps as well as better control the later etching process.

In re Claim 5, Costrini discloses the method of claim 1, wherein a thickness of the second dielectric layer 71B (in an alternative interpretation, dielectric layer 71B has been interpreted as the second dielectric layer 71B) is in a range from 0.3 nm to 1.0 nm, although lesser and greater thicknesses can also be employed (¶ 0146). Costrini further discloses wherein a thickness of the first dielectric layer 52B is in a range from 1 nm to 10 nm, although lesser and greater thicknesses can also be employed (¶ 0133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Costrini and form the second dielectric layer 71B having a smaller thickness than a thickness of the first dielectric layer in order to form a final finFETs having thinner gate oxides and obtaining faster speed.

In re Claim 6, Costrini discloses the method of claim 5, wherein a thickness of the first dielectric layer 52B is in a range from 1 nm to 10 nm, although lesser and greater thicknesses can also be employed (¶ 0133), which overlaps the claimed range from 0.2 nm to 1.0 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Costrini and form the first dielectric 

In re Claim 10, Costrini discloses the method of claim 1, wherein, after the cover layer 54B is partially removed (fig. 25; ¶ 0164), a height of the remaining cover layer is reduced relative to a height of the upper portion of the fin structure measured from an upper surface of the isolation insulating layer 22.

Costrini does not specifically disclose a height of the remaining cover layer is 30 % to 70 % of a height of the upper portion of the fin structure measured from an upper surface of the isolation insulating layer.
However, MPEP §2144.05-II (A) states “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).


Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costrini, as applied to claim 1 above and further in view of LiCausi et al. (US 20140213037 A1; hereinafter “LiCausi”)

In re Claim 7, Costrini discloses the method of claim 1, but does not expressly disclose wherein the cover layer is formed by applying hexamethyldisilazane on the first dielectric layer.
In the same field of endeavor, LiCausi discloses a method of manufacturing a semiconductor device (figs. 2-11) wherein a cover layer 160 is formed by applying hexamethyldisilazane on the first dielectric layer 140 (fig. 8; ¶ 0020).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of LiCausi into the method of Costrini in order to reduce the number of highly reactive functional groups and to thereby passivate the surface of the first dielectric layer (¶ 0020 of LiCausi).

In re Claim 8, Costrini/LiCausi discloses the method of claim 7, wherein the cover layer is a mono layer of an organic material (¶ 0020 of LiCausi).

Claim(s) 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costrini in view of Kim et al. (US 20190097054 A1; hereinafter “Kim”).

In re Claim 11, Costrini discloses a method of manufacturing a semiconductor device (figs. 2, 4, 19A-26C) as described above in claim 1.
The difference of claim 11 with claim 1 is that the method of claim 11 is that the entire of method of claim 1 is for a fin and the method of claim 11 is for a pair of fins.
Though Costrini discloses one fin 30B with all the steps describe in claim 1. However, one of ordinary skill in the art would recognize that one fin is for demonstration purpose only and there would be plurality of fins in Costrini with the method steps. 

 Kim discloses a method of manufacturing a semiconductor device (figs. 7A-7J) comprising a pair of fins FA in active area AC2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kim into the method of Costrini and perform all the method steps on a pair of fins in order to increase the channel length and the drive current.

In re Claim 21, Costrini discloses a method of manufacturing a semiconductor device (figs. 2, 4, 19A-26C), comprising:
forming a first fin structure 30B and a second fin structure 30A over a substrate 10 (¶ 0122; hereinafter “Subx”);
forming an isolation insulating layer 20 (fig. 4; ¶ 0122) over the substrate Subx such that an upper portion of the first fin structure 30B and upper portion of the second fin structure 30A protrudes from the isolation insulating layer 20;
forming a first dielectric layer (52B, 52A) (fig. 19-21; ¶ 0133) (hereinafter “GOX1”) on the upper portion of the first fin structure 30B and the upper portion of the second fin structure 30A;
forming a cover layer (54B, 54A) (fig. 20-21; ¶ 0140) on the first dielectric layer GOX1,
partially removing the cover layer 54B from an upper part of the upper portion of the first fin structure 30B with the first dielectric layer GOX1 (fig. 25; ¶ 0164);
removing the first dielectric layer GOX1 from the upper part of the upper portion of the first fin structure 30B (fig. 26; ¶ 0165-0168),
forming a second dielectric layer (71B, 72B) (fig. 26; ¶ 0164, 0148) (hereinafter “GOX2”) on the upper parts of the upper portion of the first fin structure 30B; and
forming a gate electrode 74B (fig. 26; ¶ 0165) on the second dielectric layer GOX2 and the first dielectric layer disposed on a lower part of the upper portion of the fin structure.


Costrini discloses one first fin 30B and one second fin 30A. However, one of ordinary skill in the art would recognize that one fin in each area is for demonstration purpose only and there would be plurality of fins in Costrini. 
Furthermore, Kim discloses a method of manufacturing a semiconductor device (1, 4, figs. 7A-7J) comprising a first pair of fin structures FA, FA in the first active area RX2 and a second pair of fin structures FA, FA in the second active area RX1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kim into the method of Costrini and perform all the method steps on a first pair of fin structures and the second pair of fin structures in order to increase the channel length and the drive current.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costrini in view of Kim, as applied to claim 11 above and further in view of LiCausi.

In re Claim 12, Costrini/Kim discloses the method of claim 11, but does not expressly disclose wherein the cover layer is formed by applying hexamethyldisilazane on the first dielectric layer.
In the same field of endeavor, LiCausi discloses a method of manufacturing a semiconductor device (figs. 2-11) wherein a cover layer 160 is formed by applying hexamethyldisilazane on the first dielectric layer 140 (fig. 8; ¶ 0020).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of LiCausi into the method Costrini/Kim in order to reduce the number of highly reactive functional groups and to thereby passivate the surface of the first dielectric layer (¶ 0020 of LiCausi).

In re Claim 13, Costrini/Kim/LiCausi discloses the method of claim 12, wherein the cover layer is a mono layer of an organic material (¶ 0020 of LiCausi).

In re Claim 14, Costrini/Kim/LiCausi discloses the method of claim 12.
Costrini further discloses the method of claim 1, wherein the second dielectric layer (71B, 72B) is formed by an oxidation method (¶ 0146).

In re Claim 15, Costrini/Kim/LiCausi discloses the method of claim 12.
Kim further discloses the method (figs. 7A-7J) further comprising removing the cover layer 130L after removing the first dielectric layer 118 from the upper parts of the upper portions of the first pair of fin structures FA (figs. 7E-7H; ¶ 0095-0105). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costrini in view of Kim and LiCausi, as applied to claim 15 above and further in view of Bohringer et al. (US 20140144518 A1)

In re Claim 16, Costrini/Kim/LiCausi discloses the method of claim 15, but does not expressly disclose wherein the cover layer is removed by using oxygen containing plasma. 
In the same field of endeavor, Bohringer discloses wherein a layer formed of hexamethyldisilazane is removed by using oxygen containing plasma (¶ 0130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Bohringer into the method of Costrini/Kim/LiCausi because Bohringer discloses oxygen plasma treatment Bohringer).


Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NILUFA RAHIM/Primary Examiner, Art Unit 2893